         Case 6:20-cv-00066-DLC Document 6 Filed 09/02/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 DONALD J. TRUMP FOR                                  CV 20–66–H–DLC
 PRESIDENT, INC., REPUBLICAN
 NATIONAL COMMITTEE;
 NATIONAL REPUBLICAN
 SENATORIAL COMMITTEE;                                      ORDER
 MONTANA REPUBLICAN STATE
 CENTRAL COMMITTEE,

                      Plaintiffs,

 vs.

 STEPHEN BULLOCK, in his official
 capacity as Governor of Montana;
 COREY STAPLETON, in his official
 capacity as Secretary of State of
 Montana,

                          Defendants.


       Plaintiffs, by and through their attorney James Brown of the law firm The

James Brown Law Office, PLLC, move this Court for the admission of Thomas R.

McCarthy, Tyler Green, Bryan Weir, and Cameron T. Norris pro hac vice in the

above-captioned matter. (Docs. 2–5.) Mr. Brown represents that he intends to act

as local counsel. (Id.)

       Plaintiffs’ motions will be denied, subject to renewal, for failure to comply

with the United States District Court for the District of Montana’s Local Rules.


                                          1
         Case 6:20-cv-00066-DLC Document 6 Filed 09/02/20 Page 2 of 3



Relevant here, Local Rules 83.1(d)(3)(A), (B), (C), (G), and (J) require that a pro

hac vice applicant’s declaration state, under the penalty of perjury:

      (1) the applicant’s state or territory of residence, including relevant firm
          information such as telephone, fax, and email-contact information;

      (2) that the applicant has paid or will pay, simultaneously with filing the
          application, the admission fee shown on the court’s website, subject to
          reimbursement if the application is denied;

      (3) that the applicant either has completed the District of Montana’s online
          training for electronic filing or is proficient in electronic filing in another
          federal district court;

      (4) whether the applicant has ever been held in contempt, otherwise
          disciplined by any court for disobedience to its rules or orders, or
          sanctioned under Fed. R. Civ. P. 11 or 37(b), (c), (d), or (f) or their state
          equivalent; the name of the court before which the proceedings were
          conducted; the date of the proceedings; and what action was taken in
          connection with those proceedings; along with a copy of any such
          contempt, discipline, or sanction order; and

      (5) that the applicant has complied with Montana Rule of Professional
          Conduct 8.5.

The declarations of Mr. McCarthy, Mr. Green, Mr. Weir, and Mr. Norris (Docs. 2-

1–5-1) fail to comply with these requirements.

      Accordingly, IT IS ORDERED that Plaintiffs’ motions for admission pro

hac vice (Docs. 2–5) are DENIED subject to renewal.




                                           2
  Case 6:20-cv-00066-DLC Document 6 Filed 09/02/20 Page 3 of 3



DATED this 2nd day of September, 2020.




                               3
